Citation Nr: 1507371	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  02-08 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for a dental condition, claimed as extraction of several teeth.

5.  Entitlement to service connection for a kidney disability, claimed as a "hump" on the kidney.

6.   Entitlement to service connection for a right arm disability.

7.  Entitlement to service connection for a low back disability.

8.  Entitlement to service connection for polycythemia, claimed as "blood problems."


9.  Entitlement to an effective date earlier than June 29, 2000, for grant of service connection for right knee degenerative joint disease (DJD).

10.  Entitlement to an effective date earlier than June 29, 2000, for grant of service connection for left knee DJD.

11.  Entitlement to an effective date earlier than December 20, 2000, for grant of service connection for hiatal hernia with gastroesophageal reflux disease (GERD).

12.  Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.

13.  Entitlement to an initial rating in excess of 30 percent for hiatal hernia with GERD prior to November 29, 2011, and to a rating in excess of 10 percent from that date.

14.  Entitlement to an initial rating in excess of 10 percent for right knee degenerative joint disease (DJD).

15.  Entitlement to an initial rating in excess of 10 percent for left knee DJD.

16.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to May 1971.

The issue of entitlement to an initial rating in excess of 10 percent for hemorrhoids comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A Travel Board hearing in front of another Veterans' Law Judge was held in September 2005.  A transcript of the hearing has been associated with the claim file.  In May 2006, the Board denied the Veteran's claim for a compensable rating for hemorrhoids.  In October 2006, the Court of Appeals for Veterans Claims (Court), pursuant to a Joint Motion for Remand, vacated the Board's decision and remanded the case for readjudication.  In March 2007, the Board again denied the Veteran's claim for a compensable rating for hemorrhoids.  In May 2008 the Court, pursuant to a Joint Motion for Remand, vacated the Board's decision and remanded the claim for readjudication.  Subsequently, in April 2009, the Board granted an initial 10 percent rating, which was effectuated in a June 2009 rating decision.  Thereafter, the Veteran again appealed this determination to the Court, which again pursuant to another Joint Motion for Remand, vacated the Board's decision with respect to its denial of a rating in excess of 10 percent, and remanded the case for readjudication.

The issue of entitlement to service connection for polycythemia arises from an RO rating decision in May 2006; the issues of entitlement to service connection for a dental disability and disabilities of the right and left shoulders arise from an RO rating decision in February 2009; and, the issues of service connection for disabilities of the kidney, right arm and low back arise from an RO rating decision in July 2010.

The issues of initial evaluation and effective dates of service connection for hiatal hernia/GERD and for bilateral knee disorders arise from a May 2012 rating decision by the VA Appeals Management Center (AMC) that granted service connection for both disabilities.  

In August 2012 the Board held that a claim for TDIU had been raised by the rating claims on appeal, citing Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board at that time accordingly added entitlement to TDIU to the issues on appeal.

A rating decision in January 2013 found that the effective date for service connection for hiatal hernia with GERD was clearly and unmistakably erroneous, and changed the effective date from October 17, 2000, to December 20, 2000.  The same rating decision changed the initial rating for that disability from 10 percent to 30 percent (effective from December 20, 2000) and reduced the rating to 10 percent effective from November 29, 2011, based on a determination the disability had decreased in severity.  The Board has recharacterized the issues on the title page to comport with these changes by the RO.

In September 2013 the Board remanded the 15 issues cited above to the AOJ for the purpose of affording the Veteran a hearing before the Board, which was accomplished.  While these issues were in remand status the RO issued a rating decision in November 2013 that denied service connection for sleep apnea; the Veteran perfected an appeal, and the issue has been added to the other 15 claims before the Board.  

In September 2005 the Veteran testified before a Veterans Law Judge (VLJ) in a Travel Board hearing at the RO in Waco in regard to the issues of service connection for polycythemia and increased rating for hemorrhoids, and in June 2010 he testified before a different VLJ at the Board's Central Office in Washington, DC on the issue of service connection for polycythemia.  The VLJs who presided at those hearings are no longer affiliated with the Board, but transcripts of both hearings are of record.  In October 2014 the Veteran testified on all 16 issues before the undersigned VLJ in a videoconference hearing from the RO.  Transcripts of all hearings are of record.

The issues of evaluation of right and left knee disabilities and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Sleep apnea was not shown in service or for many years thereafter and is not related to service.

2.  Osteoarthritis of the right and left shoulders became manifest many years after service and is not etiologically related to service. 

3.  The Veteran did not suffer dental trauma in service, nor does he have loss of teeth due to loss of substance of the body of the maxilla or mandible as a result of service.

4.  Cardiovascular-renal disease became manifest many years after service and is not etiologically related to service.

5.  The Veteran is not shown to have a current diagnosed disability of the right arm. 

6.  A chronic low back disability was not shown in service or for many years thereafter, and the current disability is not shown to be related to service. 

7.  Polycythemia, also diagnosed as erythrocytosis, was not shown in service or for many years thereafter and is not related to service. 

8.  Service connection for a bilateral knee disability was denied by the Board in 1977; thereafter, the Veteran did not file a request to reopen the previously-denied claim until June 29, 2000.  

9.  The Veteran's original claim for service connection for hiatal hernia/GERD was received by VA on December 20, 2000; there were no formal or informal claims prior to that date.  

10.  From April 30, 2002, the Veteran's hemorrhoid disability has been manifested by persistently recurring hemorrhoids, sometimes large but not thrombotic, with persistent bleeding but not with secondary anemia or anal fissures.

11.  Prior to November 29, 2011, the Veteran's hiatal hernia with GERD was manifested by persistent recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm and shoulder pain, productive of considerable impairment of health.

12.  From November 29, 2011, the Veteran's hiatal hernia with GERD has caused subjective pain and reflux but has not been productive of considerable impairment of health.  


CONCLUSIONS OF LAW

1.  The requirements to establish entitlement to service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

2.  The requirements to establish entitlement to service connection for a right shoulder disability have not been met.   38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
   
3.  The requirements to establish entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  The requirements to establish entitlement to service connection for a dental condition have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303, 3.381, 4.150, 17.161 (2014).

5.  The requirements to establish entitlement to service connection for a kidney disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
6.   The requirements to establish entitlement to service connection for a right arm disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
 
7.  The requirements to establish entitlement to service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
 
8.  The requirements to establish entitlement to service connection for polycythemia have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).

9.  The requirements to establish entitlement to an effective date earlier than June 29, 2000, for the grant of service connection for right knee DJD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014). 

10.  The requirements to establish entitlement to an effective date earlier than June 29, 2000, for the grant of service connection for left knee DJD have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014). 

11.  The requirements to establish entitlement to an effective date earlier than December 20, 2000, for the grant of service connection for hiatal hernia with GERD have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2014). 

12.  The requirements to establish entitlement to an initial disability rating in excess of 10 percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).

13.  The requirements to establish entitlement to an initial rating in excess of 30 percent for hiatal hernia with GERD prior to November 29, 2011, and to a rating in excess of 10 percent from that date, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7346 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2014).  In this case, the Veteran has received VCAA notice in multiple letters, including June 2006, July 2008, November 2008, and May 2010.  Notice pursuant to his sleep apnea claim was provided on the application form and the Veteran certified that he received appropriate notice when signing the application on September 5, 2013.  

The Veteran has not alleged any prejudice due to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The service connection issues other than sleep apnea were last adjudicated in a May 2013 supplemental statement of the case.  The increased rating and earlier effective date issues were last adjudicated in a January 2013 statement of the case, and sleep apnea was last adjudicated in an April 2014 statement of the case. 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service treatment records, service personnel records, post service treatment records, VA examination reports, and hearing testimony. 

The Veteran was not afforded an examination in specific regard to service connection for sleep apnea, but there is no evidence of sleep apnea in service or for many years thereafter, and there is no competent evidence suggesting the current condition is related to service.  The Veteran has also not been afforded VA examination in specific regard to service connection for a right arm disorder or dental disorder, but as documented in the discussion below he has not shown a qualifying disability for which service connection can be considered, so VA examination is not required.  Accordingly, VA examination and opinion for those conditions is not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006);        see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient   to warrant a medical examination because it would "eliminate the carefully drafted statutory standards governing the provision of medical examinations and require the Secretary to provide such examinations in virtually every veteran's disability case").  

The Veteran was afforded hearings before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJs identified the issues to the Veteran, who testified as to the circumstances of his service, symptomatology and treatment history.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.   The hearing focused on the elements necessary to substantiate the claims on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Based on a review of the record, the Board finds that there is no indication that any additional evidence relevant to the claims is available and not part of the claims file.  Therefore, the Board finds that the Veteran is not prejudiced by a decision at this time. 

Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Evidence of continuity of symptomatology from the time   of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2014); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2014).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

Establishing service connection generally requires competent evidence of a current disability; an in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Moreover, where a veteran served continuously for 90 days or more during a   period of war, or during peacetime service after December 31, 1946, and arthritis   or cardiovascular-renal disease becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed  to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).  

Compensation is available for loss of teeth due to loss of substance of the body of the maxilla or mandible, where the lost masticatory surface cannot be restored by suitable prosthesis.  38 C.F.R. § 4.150 (schedule of ratings - dental and oral conditions).  Otherwise, replaceable missing teeth will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  38 C.F.R. § 3.381(a).  

The Veteran claims service connection for 8 disabilities: OSA; a dental condition (claimed as extraction of several teeth), a kidney disability (claimed as "hump" on a kidney); polycythemia (claimed as "blood problems"); and, disabilities of the right and left shoulders, right arm and low back. 

For clarity, "polycythemia" is an increase above the normal number of red cells in the blood.   Stedman's Medical Dictionary, 27th ed., page 1420.

Service treatment records (STRs) show the Veteran was treated for right shoulder bursitis in June 1970.  In October 1970 the Veteran complained of low back pain, with no specific trauma; the clinical impression was low back pain rule out urinary tract infection.  During service the Veteran complained intermittently of insomnia due to worry, but there is no indication of OSA symptoms.  In March 1971 the Veteran was involved in a motorcycle accident in which he had a laceration in the knee area of his right leg that resulted in subsequent hematoma; the record is silent in regard to any concurrent involvement of the upper extremities (shoulders or arms) or spine.  Dental records associated with the STRs show the Veteran had extensive dental work for caries, without indication of any significant orthodontic work involving the maxilla or mandible.

The Veteran had a separation examination in May 1971 in which all physiological systems were classified as "normal" and he was noted to have 10 missing teeth.  In the corresponding self-reported Report of Medical History, the Veteran denied history of back trouble, painful shoulder or severe tooth trouble; he endorsed frequent trouble sleeping due to nightmares.  

The Veteran filed an initial claim for service connection in June 1972; the only physiological disabilities he cited were a cut on the leg and a head injury, both    due to an incident in March 1971.  Thereafter the Veteran had a VA medical examination in August 1972 in which he reported having had a motorcycle accident in March 1971 in which he suffered a cut leg and a head injury.  The examiner stated the only sign of an injury to the Veteran's musculoskeletal system was a well-healed scar on the right leg.  There was no sign of abnormality of the shoulders or lumbar spine.  The respiratory, digestive, cardiovascular, lymphatic and hemic systems were normal.  The Veteran's teeth were in excellent repair, with a partial plate and evidence of considerable repair.  

The Veteran presented to the VA emergency room (ER) in February 2000 complaining of pain in the right arm and elbow after falling off a ladder.  The clinical impression was arm strain.

A VA treatment note in May 2000 shows the Veteran reported having been found at another facility to be anemic and losing blood; he was currently taking iron pills.  The relevant clinical assessment was anemia per history.

In July 2000 the Veteran presented to the VA ER complaining of left shoulder pain associated with lifting a lawn mower onto the back of a truck.  The clinical impression was muscle strain.

Per VA treatment notes, the Veteran had a motor vehicle accident (MVA) in December 2000 and complained of consequent back and shoulder pain.   VA X-ray of the lumbosacral after the MVA was normal, and the clinical impression was musculoskeletal strain/lumbosacral.  Subsequent clinical examination of the back and shoulders in January 2001 was essentially normal.

A VA treatment note in April 2002 shows assessment of polycythemia, as well as hypertension (HTN) and chronic renal insufficiency; the Veteran's hemoglobin   was found to be critically elevated, and he was referred to the blood bank for therapeutic phlebotomy.  This note is the first indication of HTN of record.  A VA hematology/oncology note in May 2002 shows post-phlebotomy assessment of erythrocytosis versus polycythemia.  Follow-up by the hematology/oncology clinic in July 2002 noted that radiologic study of the kidneys showed "dromedary hump" on the left kidney, characterized as a normal variant rather than a true mass. 

A VA hematology/oncology note in September 2002 noted history of elevated hematocrit since January 2002.  The clinician characterized the Veteran's polycythemia as "most likely secondary" without noting the primary disease.  However, the clinician recorded that the Veteran's chronic renal insufficiency was specifically secondary to poorly-controlled HTN.  In March 2003 and July 2003 the hematology/oncology clinic noted that the Veteran's diagnosed polycythemia was currently asymptomatic (the clinician noted family history of HTN, in that the Veteran's mother and siblings had the disease).  In November 2003 the hematology oncology clinic noted history of "likely secondary polycythemia" now with apparent recurrent iron-deficient anemia.  

A VA outpatient physician in February 2004 stated it is highly doubtful that hemorrhoidal bleeding was responsible for the current iron-deficient anemia.  A VA hematology/oncology clinic note in April 2004 states the Veteran did not appear to currently have primary polycythemia.  

In September 2005 the Veteran testified before the Board in support of his claim for service connection for hiatal hernia/GERD.  During the hearing he complained of being unable to chew properly because during service 10 of his teeth had been extracted and his mouth had not been properly fixed thereafter.

The Veteran presented to the VA ambulatory care clinic in October 2005 complaining of pain in the shoulders and lower back.  He reported having had a "compound fracture" of the right leg at the knee during his motorcycle accident in service.  Clinical examination was grossly normal.  The clinician's diagnosis in relevant part was anemia of unknown etiology; low back pain; and, pain in the shoulders.

The Veteran had a VA mental health consult in October 2005, during which he was interviewed by a psychiatrist.  The Veteran stated a firm belief that all his medical and emotional problems started during service when he was given "mind altering drugs" and stated he had presented to psychiatry because he wanted this information to be documented.  The psychiatrist stated the Veteran's conviction regarding "mind altering drugs" and the effects on his health were almost delusional in terms of both quality and intensity.  The Veteran declined any mental health treatment plan because he distrusted VA and feared being given any more "mild altering drugs;" the Veteran was convinced he was entitled to further financial compensation and felt he would be okay if he received the financial compensation that he felt was due.  

The Veteran presented to the VA urgent care clinic in October 2006 complaining of left side chest and shoulder pain for approximately two weeks, associated with lifting a heavy box at work.  Physical examination showed moderate tenderness to palpation at the left fronto-anterior just around the shoulder blade, with free range of motion of the shoulder.  The clinical impression was myalgia. 

The Veteran presented to the VA primary care clinic (PCC) in December 2006 complaining of pain in the left lower back, radiating into the left buttock that he attributed to his motorcycle accident in service.  Clinical examination showed mild spasm in the region of the left sacroiliac (SI) joint.  The clinician's impression was low back pain.

The Veteran presented to the VA PCC in May 2007 complaining of right shoulder pain, not associated with any specific trauma.  Clinical examination showed the back to be nontender; the extremities had no cyanosis or edema.  The clinician's impression was right shoulder pain.

The Veteran presented to the VA PCC in February 2008 complaining of difficulty swallowing his pills and some solid foods, with onset a few months earlier.  The Veteran stated he had 10 teeth pulled in service and that resultant chewing problems may contribute to his new swallowing problem.  Physical examination of the mouth, neck and lungs was essentially normal.  The clinical assessment was dysphagia.  The Veteran thereafter had an otolaryngology consult in March 2008 in which he complained of a 1-2 month history of dysphagia, worse after breaking a tooth.  Clinical examination, to include flexible fiber laryngoscopy, was grossly normal.  The clinical impression was dysphagia, mild presbyesophagitis and difficulty swallowing food due to dental problems.

During a VA psychology service outpatient consult in July 2008 the Veteran reported that during his motorcycle accident in service he had "come within one inch" of losing his right leg.

The Veteran presented to the VA ER in August 2009 complaining of right shoulder pain and tightness after exercising two weeks earlier.  The physician noted that  DJD had been shown in that joint in 2007; current X-rays showed no significant deterioration since then.  The clinical impression was muscle sprain/strain; follow-up two weeks later confirmed impression of muscle strain. 

In February 2011 the Veteran was examined by a VA psychologist in support of his claim seeking entitlement to a psychiatric disability.  In relevant part, the examiner stated the Veteran had exaggerated his symptoms during testing to the point that the tests were rendered invalid.  

The Veteran had a VA examination in March 2011, performed by a physician who reviewed the claims file.  In regard to polycythemia, the Veteran related this to "spitting blood" in service, which he related to his hiatal hernia.  He also reported iron-deficient anemia that he related to both his bleeding hemorrhoids and his esophagitis.  The examiner performed an examination and noted observations in detail.  The examiner stated the Veteran did not have diagnosed polycythemia, but rather had iron-deficient anemia.  The examiner stated the claimed polycythemia is not likely related to service, because there is no medical evidence of such disease in service and the Veteran's reported spitting blood during service could better be attributed to his hiatal hernia/GERD.  

The Veteran had a VA compensation and pension (C&P) hemic/lymphatic diseases examination in October 2012, again by a physician who reviewed the claims file.  The examiner noted the Veteran's documented medical history in detail, including notation of elevated erythropoietin (EPO) levels in 2002-2004 most probably secondary to or contributed to by underlying hypertensive-renal disease, rather   than true polycythemia vera.  The condition was complicated by the Veteran's chronic iron-deficient anemia secondary to gastrointestinal blood loss associated with melena and consistent with endoscopically-diagnosed GERD with Barrett's esophagus and colonic polyps.  Therapeutic phlebotomy had last been performed in 2002; the Veteran had now completed treatment and was in a "watchful waiting" status.  The examiner stated the Veteran probably has polycythemia, currently diagnosed as erythrocytosis.  The examiner stated the Veteran's polycythemic condition (currently diagnosed as erythrocytosis) was not likely present in service and was not likely causally related to service.  As rationale, the examiner stated that the Veteran's disease is likely related to underlying hypertensive renal disease, and the Veteran is not shown to have been hypertensive during service.

Treatment records associated with Virtual VA show the Veteran presented to the VA ER in October 2012 complaining of left knee and ankle pain after a slip-and-fall accident.  The clinical impression was knee and ankle sprain.

In April 2013 the Veteran had a VA orthopedic/spine examination, again by a physician who reviewed the claims file.  The Veteran reported three circumstances in service relating to his claimed back disability: a fall onto ice, the motorcycle injury cited above, and exposure to cold weather.  The examiner noted clinical observations in detail, including X-ray that showed partial transitional changes at S1 and minor spurring at T12-L1 and L5-S1.  The examiner stated an opinion that the Veteran's current back disability is not likely related to service.  As rationale, the examiner stated that there are minimal notes relating to back pain in the 1970's, and current X-rays do not show major degenerative changes; the changes that are now present appear to be more related to time- and age-related problems.  

In regard to the claimed bilateral shoulder disorder, the Veteran reported having been treated for right shoulder bursitis in service in 1970 and also cited the motorcycle accident in 1971.  The examiner noted clinical observations in detail, including X-rays that showed mild osteoarthritis in both shoulders.  The examiner stated an opinion that the Veteran's current shoulder disability is likely related to time and age and not related to the bursitis for which he had been treated in service.  
  
The Veteran had a VA sleep disorders study in August 2013 that resulted in diagnosis of moderate OSA with supine predominance.

The Veteran testified before the Board in August 2014 that his claimed disorders are the result of exposure to cold during service, to his motorcycle accident in service and to having been given four mind-altering drugs during service; he also cited a slip-and-fall accident early in service during which he injured his lower back.  The Veteran essentially testified that all his currently-claimed disabilities were manifested during service and have been continually present since service.   He testified that 10 of his teeth were extracted during service and that he has had problems chewing properly since then; he did not have any trauma to the mouth or teeth during service.

Upon review of the record, the Board finds that the preponderance of the evidence is against the claims for service connection.

As an initial matter, the Board notes that the Veteran has contended that his claimed conditions are related to service.  However, he has not shown that he has specialized training sufficient to render opinions on medical matters.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Accordingly, his opinion as to the diagnosis or etiology of conditions requirement medical expertise is not competent medical evidence.  

Addressing first the question of service connection for OSA, the Veteran is shown to have been medically diagnosed with this condition; accordingly, the first element of service connection - medical evidence of a current disability - is met.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  In this case there is no competent evidence showing the Veteran had OSA during service.  STRs document insomnia due to worry, but OSA is a respiratory disorder, and there is no indication of a respiratory disorder such as OSA in STRs to include the separation examination.  The Veteran's respiratory system was still normal in August 1972, more than a year after discharge from service.  There is no competent medical opinion of record associating OSA with service, and since OSA can have many causes, the etiology of his OSA is a complex medical question not within the Veteran's competence as a layperson.  Jandreau, 492 F.3d 1372.

Turning to the question of service connection for the bilateral shoulders, the Veteran's arthritis was not clinically noted until many years after discharge from service, so presumptive service connection under 38 C.F.R. § 3.309(a) is not for consideration.  In that regard, VA examination in August 1972, more than one    year after discharge from service, showed the shoulders to be normal.  Further, competent and uncontroverted medical opinion of record, in the form of the VA medical examination in April 2013, states that the Veteran's right and left shoulder disorders are not likely related to service.  The examiner explained that the Veteran had mild arthritis which was more likely related to time and age and not related to the bursitis treated in service.  The opinion was provided following examination of the Veteran and review of the claims file, and included adequate rationale for the conclusion reached.  Accordingly, the opinion is provided substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).  There is no medical opinion to the contrary.  Moreover, the Veteran had several shoulder injuries after service that render the question of etiology a complex medical question beyond the Veteran's competence as a layperson.  Jandreau, 492 F.3d 1372.

Regarding the claimed dental disability, the Veteran is shown to have had teeth extracted during service.  The dental conditions for which service-connected compensation benefits are available are set forth under 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916; Diagnostic Code 9913 addresses compensation for loss of teeth, but specifically states that compensation is available when such loss is due to loss of substance of the body of the maxilla or mandible, with or without continuity, although the resulting disability will be rated as noncompensable where the loss of masticatory surface can be restored by suitable prosthesis.  In this case, the Veteran denied trauma to his teeth in service, and there is no indication that     the missing teeth resulted from loss of maxilla or mandible.  Further, there is no indication the missing teeth cannot be replaced by dentures of other prosthesis (the examiner in August 1972 noted the presence of a partial plate, indicating the teeth are replaceable).  Accordingly, the Veteran has not shown a dental disability for which service connection for compensation purposes can be considered.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

Addressing the kidney disability, the claimed "hump" on the kidney was demonstrated by radiography in May 2002 but was characterized as a normal variant, which indicates it is not a disabling condition.  The Veteran has also been variously identified with chronic renal insufficiency and with hypertensive-renal disease, which assuredly are disabling conditions, but there is no clinical evidence that such disorders began during service or are etiologically related to service.  VA examination in August 1972, more than a year after discharge from service, found the cardiovascular, lymphatic and hemic systems to be normal, and HTN was not clinically identified until April 2002, more than 30 years after discharge from service, so presumptive service connection for cardiovascular-renal disease under 38 C.F.R. § 3.309(a) is not for consideration.  Further, the VA examiner in October 2012 noted that the Veteran was not shown to have been hypertensive in service; thus, his hypertensive renal disease is not related to service.  Moreover, the etiology of renal disease a complex medical question that is not within the Veteran's competence as a layperson.  Jandreau, 492 F.3d 1372.  The Board concludes the Veteran is not shown to have a kidney disorder that was incurred in or otherwise is etiologically related to service.

Turning to the claim for a right arm disability, the Veteran is shown to have been identified over time with a right shoulder disability (originally bursitis and later osteoarthritis) that has been addressed above.  However, there is no specific diagnosed disability of the right arm shown by the record.  He had an arm strain     in February 2000 after falling off a ladder, but this is an isolated treatment note, and well prior to the date of claim for his right arm, which was filed in 2010.  The Board concludes the record does not show a diagnosed right arm disability for which service connection can be considered.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes).  

Turning to the question of service connection for a low back disability, the Veteran is shown to have been treated for back pain during service, but at discharge he denied back pain, and his separation examination showed a normal spine.  Further, VA examination in August 1972, more than a year after discharge from service, showed no abnormality of the spine.  Thus, arthritis of the spine was not shown in service or within one year following discharge from service.  Moreover, the VA examiner in April 2013 stated an opinion that the Veteran's low back disorder is related to time and to aging rather than to service.  The opinion was provided following examination of the Veteran and review of the claims file, and included adequate rationale for the conclusion reached.  Accordingly, the opinion is provided substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  There is no medical opinion to the contrary.  Moreover, back disabilities can have many causes, and the Veteran's lay opinion as to the etiology of his current back disability is not competent medical evidence.  Jandreau, 492 F.3d 1372.   

Finally, addressing polycythemia (recently characterized as erythrocytosis), such condition was not shown in service or for many years thereafter.  Moreover, competent and uncontroverted medical opinion of record, in the form of the VA medical examinations of March 2011 and October 2012, shows the disease is most likely related to hypertension and renal disease, neither of which are service connected conditions and neither of which were shown in service.  not incurred in or otherwise related to service.  The opinions were provided following examination of the Veteran and review of the claims file, and included adequate rationale for the conclusion reached.  Accordingly, the opinions are provided substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 302-04.  Moreover, blood disorders can have many causes, and the Veteran's lay opinion as to the etiology of his current disability is not competent medical evidence.  Jandreau, 492 F.3d 1372.

Further, to the extent that the Veteran's personal opinion as to the etiology of his disorders rests on claimed exposure to "mind-altering" drugs during service, a VA psychiatrist in October 2005 characterized the Veteran's conviction as "almost delusional in terms of both quality and intensity."  Moreover, to the extent that the Veteran alleges continuity of symptomatology, the Board finds his account of symptoms beginning during service and continuous since service (back pain, shoulder pain, OSA, kidney symptoms, etc.) is not credible for several reasons.  First, his account is inconsistent with his denial of such symptoms during his separation examination and is inconsistent with the findings of the VA examination in August 1972.  Second, the VA mental health consult in October 2005 shows the Veteran to be strongly motivated by financial gain.  Third, the VA psychologist in February 2011 found the Veteran to be exaggerating his symptoms during testing, showing him to be not credible in regard to severity of symptoms.  In any event, evidence of continuity of symptoms is only for consideration in regard to disorders recognized as "chronic" under 38 C.F.R. § 3.309(a); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board has discussed continuity in regard to those claimed disorders recognized as "chronic" (arthritis and cardiovascular-renal disease); for all others (OSA, right arm, dental, polycythemia) the Veteran's account of continuous symptoms is not a sufficient basis for granting service connection in the absence of supporting medical opinion.  

In sum, based on the evidence of record and analysis above, the Board finds the requirements to establish entitlement to service connection for OSA, right and left shoulder disabilities, a dental condition, a kidney disability, a right arm disability, a low back disability and polycythemia have not been met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54. 

Effective Date of Service Connection

The effective date for an award of service connection for claims received within one year after separation from service shall be the day following separation from service, or date entitlement arose; otherwise, the effective date shall be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b).  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(2), (r).

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2014).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2014).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2014).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

The Veteran claims entitlement to an effective date before June 29, 2000 for the award of service connection for his right and left knee disabilities, and an effective date before December 20, 2000 for the award of service connection for hiatal hernia with GERD.

The Veteran filed an initial claim for service connection in June 1972; the only physiological disabilities he cited were a cut on the leg and a head injury, both due to an incident in March 1971.  

The Veteran filed a new claim in January 1976, and in October 1976 the RO issued a rating decision that denied service connection for a bilateral knee condition, characterized as arthralgia of both knees.  The Veteran appealed, and in August 1977 the Board issued a decision that affirmed the denial of service connection for a bilateral knee disability.  

In June 2000 the Veteran filed a request for service connection for "bilateral knee condition" that was received by the RO on June 29, 2000.  This is the first correspondence to VA by the Veteran concerning his knees since the Board's decision in August 1977.

The Veteran submitted a Statement in Support of Claim that was received by the RO on December 20, 2000, in which he requested service connection for "stomach condition and hernia condition, chest."  This is the earliest correspondence of record in which the Veteran asked VA to award service connection for hiatal hernia/GERD.

The Board notes that the May 2012 AMC rating decision on appeal granted service connection for GERD effective from an October 2000 notice of disagreement filed for the Veteran's knee disability.  However, nothing in that letter refers to GERD.  In a subsequent RO rating decision in January 2013, the RO correctly determined that service connection for GERD could not be assigned from the date the October 2000 notice of disagreement was received and found the May 2012 AMC rating decision to be clearly and unmistakably erroneous, correcting the date to December 20, 2000.  

The Veteran testified before the Board in August 2014 that he believes he is entitled to an effective date in 1972 for bilateral knee disabilities because he submitted a service connection claim at that time.  He also testified that he believed when he was discharged from service that somebody would apply for disability benefits on his behalf; he was not counseled about applying for disability benefits when he was discharged and accordingly believes he is entitled to service connection since the date of his discharge from service (i.e., May 1971).
 
Addressing first the question of effective date for service connection for right and left knee disabilities, the earliest claim for such disability was received in January 1976; this claim was denied by the rating decision in October 1976 and such denial was affirmed by the Board in August 1977.  Where a prior unappealed decision becomes final and binding on a veteran, the effective date of a subsequent award of service connection is the date of receipt of a reopened claim, not the date of receipt of the original claim.  Sears v. Principi, 16 Vet. App. 244 (2002); Melton v. West, 13 Vet. App. 442 (2000).  After the Board's denial in August 1977 the Veteran's next request to reopen was received by VA on June 29, 2000.  Accordingly, June 29, 2000, is the appropriate effective date for service connection based on the reopened claim.

Turning to the question of effective date for hiatal hernia, the Veteran's claim that was received December 20, 2000 is the earliest formal or informal claim seeking service connection for this disability.  Accordingly, service connection cannot be effective prior to that date per 38 C.F.R. § 3.400(b).  

The Veteran has asserted that he should be granted service connection since service because he was not adequately advised during service that he must submit a disability claim to VA on his own behalf.  However, the United States Court of Appeals for Veterans Claims, citing to an opinion by the United States Supreme Court, has held that anyone dealing with Government is charged with knowledge of Federal statute and agency regulations.  See Morris v. Derwinski, 1 Vet. App. 260 (1991).  Further, VA is under no legal obligation to individually notify every potential claimant of his or her possible entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 (1993).  

Based on the evidence of record and analysis above the Board finds the requirements for an effective dated prior to June 29, 2000 for bilateral knee disability, and prior to December 20, 2000 for hiatal hernia/GERD, have not been met.  Accordingly, the claims must be denied.

Because the preponderance of the evidence is against the claims the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.

Evaluation of Service-Connected Disabilities

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent  the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

      Hemorrhoids

The veteran's hemorrhoid disorder is rated under the provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336 (external or internal hemorrhoids).

The rating criteria of Diagnostic Code 7336 are as follows.  A rating of 0 percent is assigned for mild or moderate hemorrhoids.  A rating of 10 percent is assigned for large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A rating of 20 percent is assigned with persistent bleeding and with secondary anemia or anal fissures.

As this is an initial rating issue, the period under review begins April 30, 2002, the date service connection became effective.

The Veteran had a VA examination in February 2003, performed by a physician.  The Veteran reported that he sometimes treated his disorder with sitz baths and with ointment, although at present the disorder was somewhat stable.  The Veteran reported flare-up with pain every 2-3 days.  The Veteran reported problems with leakage into his clothing and stated he had to watch his diet in order to prevent constipated stool.  The Veteran denied fistula or abscesses.  External rectal examination showed two large hemorrhoids about one centimeter in size; there   was no bleeding and sphincter tone was good.  The examiner concluded the Veteran was shown to have external hemorrhoids that were large and painful, but the condition was stable.

The Veteran presented to VA outpatient physician in February 2004 requesting documentation of his hemorrhoid condition for the purpose of obtaining disability benefits.  He reported recurrent hemorrhoidal swelling and mild bright red blood per rectum (BRPR) but denied any melena, nausea/vomiting/diarrhea, hematemesis or abdominal pain.  Digital rectal examination was deferred in view of the Veteran's acute hemorrhoidal swelling.   

In September 2005 the Veteran testified before the Board that he felt his VA examination (cited above) was inadequate because he did not observe the examiner use a measuring instrument to determine the size of his hemorrhoids, although he admitted the examiner physically touched him and used a probe.  The Veteran complained of daily inflammation, pain and soiling of his clothing.  The Veteran stated that spicy foods caused his hemorrhoids to get worse; he denied having had surgery since 1985 although his medical providers advised him to have such surgery.     

The Veteran presented to the VA ambulatory care clinic in October 2005 with musculoskeletal complaints.  Rectal examination showed no active hemorrhoids.
  
The Veteran had a VA colonoscopy in February 2009, in the course of which he was observed to have moderate-size internal hemorrhoids.

The Veteran had a VA examination in May 2010 in which he reported some daily spotting on this toilet paper and some pain.  He stated he controlled these symptoms with over-the-counter medications and sitz baths.  He denied diarrhea, tenesmus, swelling, perianal drainage or incontinence.  Examination showed a single protruding hemorrhoid that was moderate in size and reducible by manipulation.  The hemorrhoid was not thrombosed or bleeding, there was no prolapse and rectal tone was normal.  The examiner noted that recent colonoscopy had shown moderate-size internal hemorrhoids.  The examiner diagnosed moderate-size protruding hemorrhoids and post hemorrhoidectomy (in 1985).  

The file contains a VA general surgery note dated in October 2010 showing the Veteran presented with hemorrhoidal prolapse.  He had visited the ER several days earlier complaining of constant pain (10/10 severity) and intermittent bleeding.  His current reported pain was 8/10; he stated that over-the-counter topical medications had not changed the size or severity.  Of interest, the Veteran had drunk milk, although being lactose-intolerant (he "just had a taste for milk"), which caused severe diarrhea that in turn caused the hemorrhoids to "just explode."  Examination showed significant hemorrhoids with prolapse; the hemorrhoids were enlarged    and tender but without erythema or thrombosis and without current bleeding.  The Veteran was provided prescription topical medication and pain medication and was advised to continue sitz baths.

In a general surgery follow-up in November 2010 the Veteran stated he wanted to postpone surgery because pain had become manageable with medications.  He only experienced bleeding when wiping, and bleeding was not excessive; he was "all around better" than he had been a few weeks earlier.  Examination showed hemorrhoids all around the rectum, but the Veteran reported them to have shrunk.  The clinical impression was hemorrhoids, shrunken and not bleeding as much.

The Veteran had a VA examination in March 2011 during which he reported the prolapse episode in October 2010 as cited above.  The Veteran stated that since that episode his hemorrhoids had shrunk but were still visible and were occasionally itchy; the prolapse had also improved.  The Veteran reported periodically seeing bright red blood when wiping after a bowel movement.  He denied incontinence or anal seepage requiring pads, and he denied any hospitalization for his hemorrhoids.  Examination showed the Veteran to have hemorrhoids at eight to nine o'clock     and one to six o'clock; the hemorrhoids were only mildly prolapsed.  Most of the hemorrhoids were internal but there were tags at the eight o'clock to nine o'clock segments and the one to six o'clock segments.  The examiner diagnosed service-connected hemorrhoids status post episode of severe complete prolapse (October 2010) that subsequently improved with conservative management.

The Veteran had a VA C&P examination in October 2012 during which he reported frequent (weekly) bright red blood on his toilet paper, with weekly pruritus and irritation.  The Veteran reported he treated the condition with over-the-counter and topical medication.  The examiner noted the Veteran was not currently anemic.  The Veteran denied any clinical visits or hospitalizations within the past 12 months.  Examination showed mild-to-moderate non-thrombosed external hemorrhoids; internal hemorrhoids were not appreciated on examination and no blood was present.  The examiner stated the Veteran did not have persistent bleeding with secondary anemia or fissures.  As rationale, the examiner stated the Veteran's anemia was shown to be chronic iron-deficient anemia from the 1990s that was less likely due to hemorrhoids and more likely related to gastrointestinal blood loss (equally attributable to colon polyps and to gastroesophageal reflux).

The Veteran testified before the Board in August 2014 that his hemorrhoids have protrusion and constant bleeding, requiring him to infrequently ("not often") wear absorbent material that he changes 2-3 times per day.  
  
Review of the evidence above shows the Veteran has had persistently recurring hemorrhoids, sometimes large but never shown to be thrombotic, which he asserts have caused persistent bleeding.  The criteria for the currently-assigned 10 percent rating envision large hemorrhoids evidencing frequent recurrences; entitlement to a higher 20 percent rating is based on persistent bleeding and with secondary anemia or anal fissures.  In this case there is no indication that the Veteran has had anal fissures, and the VA examiner in October 2012 established that the Veteran's iron-deficient anemia is due to factors other than hemorrhoids. 

The Board concludes that the criteria a rating of 20 percent have not been met during any distinct period during the period under review.  Accordingly, a rating higher than 10 percent at any time during the course of appeal is denied. 

	Hiatal Hernia with GERD 

The Veteran's GERD is rated under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7346 (hiatal hernia).  The schedular criteria are as follows.  A rating of 10 percent is assigned with two or more of the symptoms for the 30 percent rating, but with less severity.  A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis and regurgitation accompanied by substernal or arm and shoulder pain, productive of considerable impairment of health.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of severe impairment of health.

As this is an initial rating issue, the period under review begins December 20, 2000, the date service connection became effective.

A VA treatment note in May 2000 shows the Veteran reported having had        hiatal hernia and peptic ulcer disease (PUD) in the 1970s as diagnosed by esophagogastroduodenoscopy (EGD).  The Veteran complained he was currently anemic and losing blood through his stools but denied nausea/vomiting/diarrhea, hematemesis or melena; the clinician noted the Veteran's stools had been blackish since taking iron pills for his anemia.  The Veteran underwent VA EGD in June 2000 to follow up his anemia and to rule out sprue (gluten intolerance) and rule out mass.  The operative findings from EGD were normal duodenum, antral erosion, esophageal plaque, mild esophagitis, hiatal hernia and colon polyps.

Subsequently in June 2000 a VA physician stated the Veteran had "severe" GERD with Barrett's esophagus, but the Veteran was presently asymptomatic on proton pump inhibitor (PPI) and did not want surgery unless absolutely necessary.  In        a September 2000 follow-up the clinician noted the Veteran had no currently complaints, and that all GERD symptoms were controlled with PPI.
  
A VA clinical note in April 2002 characterized the Veteran's GERD as "stable."  In May 2002 the Veteran's anti-reflux medication was adjusted. 

The Veteran had a Decision Review Officer (DRO) hearing in April 2002 in support of his claim for service connection for hiatal hernia/GERD.  In regard to symptoms, the Veteran testified that he was taking antacid medication daily and was seeking medical treatment for the disorder every other month.  The Veteran had been advised to have surgery but preferred to control the disorder with diet and medication.  The Veteran did not eat after 6:00 pm in order to prevent nocturnal reflux, and he ate small meals during the day to prevent diurnal reflux.  

The Veteran had a VA hematology/oncology clinic consult in November 2003 to follow up his polycythemia.  Review of symptoms (ROS) in relevant part showed no melena, no GERD/abdominal pain and no weight loss.

As noted above, during a VA outpatient visit in February 2004 the Veteran denied any melena or NVD.  The outpatient physician characterized the Veteran's GERD as currently asymptomatic.

In September 2005 the Veteran testified before the Board in support of his claim for service connection for hiatal hernia/GERD.  He testified that he had been advised to have surgery but did not want to undergo surgery.  His current treatment regimen was to take over-the-counter anti-reflux medication.  He stated that his related symptoms included shortness of breath, difficulty swallowing, inability to sleep  and occasional vomiting of blood.  Spicy or hard food caused his reflux to become worse.

The Veteran had a VA EGD in February 2009 in which the clinical impression   was suspected long-segment Barrett's esophagitis and large hiatal hernia.  The associated biopsy confirmed Barrett's esophagitis with no glandular dysplasia and focal keratosis with chronic reflux esophagitis.  In a March 2009 follow-up, the attending physician stated that based on the results of the EGD he was recommending the Veteran's PPI dosage be decreased, indicating the condition had improved, but stated he would defer to the Veteran's primary care physician (PCP); during that visit the Veteran denied recent BRBPR, nausea/vomiting/diarrhea, melena, hematemesis, constipation or weight gain/loss.  In September 2009 the PCP characterized GERD as "stable" and decreased the dosage of the Veteran's daily PPI to 40 mg/day.

The Veteran had a VA examination in March 2011 during which he denied dysphagia but endorsed intermittent (monthly) episodes of pyrosis associated with left arm pain.  He also reported persistent reflux symptoms with nausea and vomiting of partially-digested food.  He had not been hospitalized for reflux, and his current treatment was PPI at 20 mg/day; the Veteran reported "pretty good" results with this regimen but stated he had to supplement this with over-the-counter medications.  The examiner diagnosed large hiatal hernia with GERD and residual Barrett's esophagitis.     

Treatment records associated with Virtual VA include a gastrointestinal (GI) clinic note on November 29, 2011, stating the Veteran had undergone VA EGD the previous month that showed no dysplasia.  The Veteran reported having absolutely no GERD symptoms on his current PPI regimen and denied nausea and vomiting, dysphagia, melena, BRBPR or hemochezia.  The Veteran's internal medicine resident stated the given the absence of GERD symptoms PPI dosage could be reduced, if the Veteran remained asymptomatic.

Treatment records associated with Virtual VA also show the Veteran had an EGD in October 2012 that demonstrated increased eosinophils in the esophagus, likely related to GERD, Barrett's esophagus as before and a benign gastric polyp.  When contacted with these results the Veteran denied any new complaints and denied new heartburn or dysphagia. 

As noted above, the Veteran had a VA C&P examination in October 2012 for hemorrhoids in which the examiner stated the Veteran was shown to have chronic iron-deficient anemia from the 1990s that was likely related to gastrointestinal blood loss, equally attributable to colon polyps and to gastroesophageal reflux, but the examiner also found the Veteran was not currently anemic.  Treatment records in Virtual VA after October 2012 show the Veteran's VA active problems list has continued to list iron-deficient anemia, but there is no mention in treatment notes of fatigue or any other symptoms associated with anemia.

The Veteran testified before the Board in August 2014 that his hiatal hernia is manifested by constant pain and by acid-tasting reflux.  

On review of the evidence above, the Board finds that prior to November 29, 2011, the Veteran's hiatal hernia/GERD more closely approximated the criteria for the current 30 percent evaluation, which envisions persistently recurrent epigastric distress productive of "considerable" impairment of health.  The higher 60 percent evaluation requires pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or, other symptom combinations productive of "severe" impairment of health.  The Veteran is shown to have complained of constant pain and occasional vomiting, but there is no indication of weight loss or persistent hematemesis or melena.  The Veteran has had diagnosed iron-deficient anemia throughout the period, but per the VA C&P examination in October 2012 the underlying GI bleeding is only partially attributable to GERD (nonservice-connected colon polyps are equally responsible).  In any event, the Veteran was   not shown to have vomiting and material weight loss such that his disability can be characterized as severe.  Rather, his symptomatology, at worst, reflects considerable impairment of health prior to November 2011.

Turning to symptoms since November 29, 2011, the Veteran testified August 2014 that he has constant pain and by acid-tasting reflux.  Although he has consistently denied such symptoms in clinical visits, his testimony arguably supports the currently-assigned 10 percent rating.  Clinical records since November 2011 show reduction in medication and that his GERD is stable.  The records do not reflect that GERD has caused "considerable" impairment of health, such that a rating in excess of 10 percent is warranted after November 2011.   

In his correspondence to VA and his testimony before the Board, the Veteran has consistently reported GERD symptoms that are more severe than those he reported to medical providers.  However, as discussed above, a VA psychologist in February 2011 found the Veteran to be exaggerating his symptoms during testing, showing him to be not credible as a historian for the purpose of establishing entitlement to compensation.  The Board accordingly assigns a higher probative value to the Veteran's reports of symptoms as expressed in a medical treatment environment, than to those made while seeking increased compensation.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

The Board concludes that the criteria a rating higher than 30 percent were not met during any distinct period prior to November 28, 2011, and that the criteria for a rating higher than 10 percent have not been met during any distinct period since then.  Accordingly, higher ratings, to include "staged" ratings, must be denied.

      Extraschedular Consideration

The Board has also considered whether the Veteran's hemorrhoid and hiatal hernia disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

Here, the rating criteria for hemorrhoids and hiatal hernia/GERD reasonably describe the Veteran's objective disability level and his subjective symptoms, and provide for higher ratings for more severe symptomatology than is shown by the evidence.  Moreover, the Board has found that the Veteran's subjective reports of symptomatology are of questionable reliability.  Accordingly, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are adequate.  See Thun, 22 Vet. App. at 115.  

In any event, the Veteran has not alleged and the evidence does not show frequent hospitalizations for his hemorrhoids or hiatal hernia/GERD, and there is no indication that either of these disabilities causes marked interference with employment.  Consequently, referral for extraschedular consideration is not warranted.



ORDER

Service connection for obstructive sleep apnea is denied.

Service connection for a right shoulder disability is denied.

Service connection for a left shoulder disability is denied.

Service connection for a dental condition is denied.

Service connection for a kidney disability is denied.  

Service connection for a right arm disability is denied.

Service connection for a low back disability is denied.

Service connection for polycythemia is denied.

An effective date earlier than June 29, 2000, for grant of service connection for right knee DJD is denied.

An effective date earlier than June 29, 2000, for grant of service connection for left knee DJD is denied.

An effective date earlier than December 20, 2000, for grant of service connection for hiatal hernia with GERD is denied.

An initial disability rating in excess of 10 percent for hemorrhoids is denied.

An initial rating in excess of 30 percent for hiatal hernia with GERD prior to November 29, 2011, and a disability rating for that disability in excess of 10 percent from that date, is denied.


REMAND

The Veteran's last VA examination of the knees was performed in March 2011.  During his August 2014 videoconference hearing the Veteran testified before the Board that he now has to wear bilateral knee braces and to walk with a cane because his knees have become unstable.  He thus asserts that his symptoms have become significantly worse since his March 2011 examination, and VA's duty to assist includes providing him with a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  

The functional impairment posed by the service-connected bilateral knee disability is a significant factor in establishing the Veteran's overall occupational impairment due to service-connected disabilities.  The issue of entitlement to TDIU is accordingly remanded to the AOJ, to be readjudicated after the Veteran's knees are examined.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Obtain relevant VA treatment records that are not already associated with the claims file. 

2.  The Veteran should be afforded a VA examination to assess the current severity of his service-connected right and left knee disabilities.  The claims folder must be made available to and reviewed by the examiner, and any indicated diagnostic studies should be performed, to include range of motion studies.  All symptomatology associated with the right and left knees should be reported.  The examiner should particularly note the occupational impairment caused by the bilateral knee disability.   

3.   After completion of the above, review the expanded record and readjudicate the issues of evaluation of the left and right knee disabilities and entitlement to a TDU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


